EXHIBIT 99.1 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change January 10, 2013 Item 3 News Release The news releases dated January 10, 2013 were disseminated through Marketwire’s combined Canadian and U.S. Investment Network, filed on the System for Electronic Document Analysis and Retrieval (SEDAR) and furnished to the U.S. Securities and Exchange Commission, and are attached as Exhibit “A” and Exhibit “B” to this report. Item 4 Summary of Material Change On January 10, 2013, Silver Standard Resources Inc. (“Silver Standard”) announced that it is offering US$200 million aggregate principal amount of convertible senior notes due 2033 (the “Notes”) pursuant to private placement exemptions.Silver Standard expects to grant the initial purchasers of the Notes an option to purchase up to an additional US$30 million aggregate principal amount of Notes at any time on or before the 30th day after the initial closing of the offering. Also on January 10, 2013, Silver Standard announced that it has priced the offering of Notes and increased the size of the offering to US$250 million from US$200 million aggregate principal amount (or approximately US$287.5 million aggregate principal amount if the over-allotment option is exercised in full).Silver Standardintends to use up to approximately US$138 million of the net proceeds from the sale of the Notes to repurchase or redeem its existing convertible notes in March 2013 and the remaining net proceeds for general corporate purposes, which may include developing or advancing its property portfolio.The offering is expected to close on or about January 16, 2013, subject to customary closing conditions. Item 5 Full Description of Material Change See attached news releases. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Keenan Hohol, VP Legal & General Counsel +1 (604) 637-6820 Item 9 Date of Report Dated at Vancouver, B.C., this 15th day of January, 2013. Exhibit “A” January 10, 2013
